DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sekiya et al. (2011/0113800).
Regarding claim 1, Sekiya discloses a refrigeration system (see figures 11-12, comprising: 
a heat exchanger (4B) configured to place a cooling fluid (40) in a heat exchange relationship with a working fluid (41B; see figure 11); 
a free-cooling circuit (the circuit which associated with pump 5B) comprising a pump (5B), wherein the pump is configured to circulate the working fluid (41B) through the heat exchanger (4B) and a coil (7B) of the free-cooling circuit (see figure 11); 
a flow control valve (26) of the free-cooling circuit (the circuit which associated with pump 4B) configured to control a flow rate of the working fluid (41B) directed to the coil (7B) of the free-cooling circuit (the circuit which associated with the pump 5B; see figure 11); 
a coil bypass valve (25) of the free-cooling circuit (the circuit which associated with the pump 5B) configured to control a flow rate of the working fluid (5B) that bypasses the coil (7B) of the free-cooling circuit (see figure 11); and 
a controller (60) configured to adjust a first position of the flow control valve (26), a second position of the coil bypass valve (25), a speed of a fan (8) of the coil (7B), a speed of the pump (5B), and a temperature of a heater (50) of the free-cooling circuit (the circuit which associated with the pump 5B) based on an ambient temperature (the sensor 62 detects the outdoor air temperature; figure 12 shows the controller 60 receives input from sensor 62 to control the claimed elements), a temperature of the working fluid leaving the coil, the first position of the flow control valve, the second position of the coil bypass valve, or a combination thereof (noted that alternative limitation, the “ambient temperature” has been addressed).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of Isayama et al. (2010/0192606).
Regarding claim 2, Sekiya discloses a first temperature sensor (62) and a second temperature sensor communicatively coupled to the controller (60), wherein the first temperature sensor (62) is configured to provide feedback to the controller (60) indicative of the ambient temperature (paragraph [0053]; see figures 11-12).
However, Sekiya fails to disclose a second temperature sensor communicatively coupled to the controller, wherein the second temperature sensor is configured to provide feedback to the controller indicative of the temperature of the working fluid leaving the coil.
Isayama teaches a second temperature sensor (73) communicatively coupled to a controller (5), wherein the second temperature sensor (73) is configured to provide feedback to the controller (5) indicative of the temperature of the working fluid leaving a coil (4A; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration system of Sekiya to incorporate a second temperature sensor and the claimed communication between the sensor and controller as taught by Isayama in order to provide refrigerant temperature data at the outlet of the coil in order to enhance the control accuracy of the control system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-6 of U.S. Patent No. 11,359,847. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, U.S. Patent No. 11,359,847 discloses a refrigeration system, comprising: a heat exchanger configured to place a cooling fluid in a heat exchange relationship with a working fluid; a free-cooling circuit comprising a pump, wherein the pump is configured to circulate the working fluid through the heat exchanger and a coil of the free-cooling circuit; a flow control valve of the free-cooling circuit configured to control a first flow rate of the working fluid directed to the coil of the free-cooling circuit; a coil bypass valve of the free-cooling circuit configured to control a second flow rate of the working fluid that bypasses the coil of the free-cooling circuit; and a controller configured to adjust a first position of the flow control valve, a second position of the coil bypass valve, a speed of a fan of the coil, a speed of the pump, and a temperature of a heater of the free-cooling circuit based on an ambient temperature, a temperature of the working fluid leaving the coil, the first position of the flow control valve, the second position of the coil bypass valve, or a combination thereof (see claim 1 of U.S. Patent No. 11,359,847).
Regarding claim 2, U.S. Patent No. 11,359,847 discloses the refrigeration system comprising a first temperature sensor and a second temperature sensor communicatively coupled to the controller, wherein the first temperature sensor is configured to provide feedback to the controller indicative of the ambient temperature, and wherein the second temperature sensor is configured to provide feedback to the controller indicative of the temperature of the working fluid leaving the coil (see claim 2 of U.S. Patent No. 11,359,847).
Regarding claim 3, U.S. Patent No. 11,359,847 discloses the controller is configured to close the flow control valve of the free-cooling circuit and open the coil bypass valve of the free- cooling circuit when the ambient temperature is less than or equal to a target temperature (see claim 1 of U.S. Patent No. 11,359,847).
Regarding claim 4, U.S. Patent No. 11,359,847 discloses the refrigeration system comprising the heater of the free-cooling circuit, wherein the controller is configured to turn the heater on when the ambient temperature falls below the target temperature (see claim 4 of U.S. Patent No. 11,359,847).
Regarding claim 6, U.S. Patent No. 11,359,847 discloses the controller is configured to modulate the flow control valve of the free-cooling circuit toward an open position to direct working fluid to the coil after the flow control valve has been closed for a predetermined amount of time, and wherein the controller is configured to modulate the coil bypass valve of the free-cooling circuit toward a closed position when the flow control valve of the free- cooling circuit reaches a fully open position (see claim 5 of U.S. Patent No. 11,359,847).
Regarding claim 7, U.S. Patent No. 11,359,847 discloses the controller is configured to modulate the speed of the fan of the coil of the free-cooling circuit and the speed of the pump of the free-cooling circuit based on an additional temperature of the cooling fluid leaving the heat exchanger, the temperature of the working fluid leaving the coil, or a combination thereof, when the coil bypass valve of the free-cooling circuit reaches a fully closed position (see claim 6 of U.S. Patent No. 11,359,847).


Allowable Subject Matter
Claims 8-20 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, Sekiya discloses the controller (60) is configured to control the flow control valve (26) of the free-cooling circuit and the coil bypass valve (25) of the free-cooling circuit (see figures 11-12).
However, Sekiya fails to disclose the controller (60) is configured to close the flow control valve of the free-cooling circuit and open the coil bypass valve of the free- cooling circuit when the ambient temperature is less than or equal to a target temperature.
Regarding claims 8 and 16, Sekiya discloses a refrigeration system, comprising: 
a heat exchanger (4B) configured to place a cooling fluid (40) in a heat exchange relationship with a working fluid (41B; see figure 11); 
a free-cooling circuit (the circuit which associated with pump 5B) comprising a pump (5B), wherein the pump is configured to circulate the working fluid (41B) through the heat exchanger (4B) and a coil (7A) of the free-cooling circuit (the circuit which associated with pump 5B; see figure 11); 
a sensor (62) configured to detect a temperature of the working fluid or an ambient temperature (outdoor air temperature; see figure 12); and 
a controller (60) configured to: receive, from the sensor (62), temperature data (outdoor air temperature) indicative of the temperature of the working fluid or the ambient temperature (outdoor air temperature; see figure 12); and 
However, Sekiya fails to disclose the controller configured to ensure that the temperature of the working fluid is maintained above a threshold temperature at which the working fluid would cause the cooling fluid to freeze by adjusting, based on the temperature data, a speed of the pump of the free-cooling circuit.
The best prior art of Sekiya does not disclose or teach the refrigeration system as recited in claims 3, 8 and 16 in particular, the limitation 
“the controller is configured to close the flow control valve of the free-cooling circuit and open the coil bypass valve of the free- cooling circuit when the ambient temperature is less than or equal to a target temperature” as required in claim 3;
“the controller configured to ensure that the temperature of the working fluid is maintained above a threshold temperature at which the working fluid would cause the cooling fluid to freeze by adjusting, based on the temperature data, a speed of the pump of the free-cooling circuit” as recited in claims 8 and 16, respectively are not disclosed or taught in the prior art of record. 
Hirokuni as a teaching reference merely teaches the control relationship between the pump speed, ambient temperature and preventing water in the circuit from freezing. However, Hirokuni fails to disclose the working fluid (water) would cause the cooling fluid to freeze by adjusting the speed of the pump based on the temperature data. The prior art of record fails provide further teachings or motivations to modify the refrigeration system of Sekiya in order to arrive the claim invention as required in claims 8 and 16. Therefore, claims 8 and 16 are currently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763